Citation Nr: 1518903	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  10-47 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of a left foot fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the Army National Guard from April 27, 1971, to August 27, 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a hearing was held before a Decision Review Officer (DRO) at the RO, and in June 2011, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are in the appellant's record.  In August 2011 and May 2014, the case was remanded for additional development.  


FINDING OF FACT

Residuals of a left foot fracture pre-existed, and are not shown to have increased in severity during, the appellant's period of ACDUTRA.  


CONCLUSION OF LAW

Service connection for residuals of a left foot fracture is not warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in February 2010, VA notified the appellant of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the June 2011 hearing, the undersigned discussed the evidence that is needed to substantiate the claim of service connection for residuals of a left foot fracture and identified evidence that could be secured.  The appellant was assisted at the hearing by his representative.  Following the Board's May 2014 remand, the VA sent the appellant a letter requesting releases for his private treatment records, including reports of his firefighter physical examinations (in particular the firefighter entrance fitness examination in 1980); the appellant provided releases for such records.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The appellant's service treatment records (STRs) and pertinent postservice treatment records have been secured.  A letter dated in August 2011 asked the appellant to provide releases for VA to obtain his treatment records from the Owen Clinic, La Canada, and private treatment received in approximately 1989/1990 (from an unidentified provider), or to obtain and submit the records himself; he responded that such records do not exist.  He was afforded VA examinations in November 2010, September 2011, and August 2014.  The Board finds the examination reports, cumulatively, are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any available pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Active military service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  Service connection is also permissible for disability resulting from disease or injury incurred in or aggravated by ACDUTRA.  38 U.S.C.A. §§ 101(22), (23); 38 C.F.R. § 3.6.  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when an appellant has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) ("In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.").  

Moreover, the presumption of aggravation is not applicable to a period of ACDUTRA.  Smith, 24 Vet. App. at 47-48.  Rather, the claimant bears the burden of proving both that (1) the preexisting disability worsened (underwent a permanent increase in disability) during service, and (2) that such worsening was beyond the natural progression of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  

Service connection on a presumptive basis is also not warranted for periods of ACDUTRA.  Smith, 24 Vet. App. at 46-47.  Accordingly, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112 and 1137, and 38 C.F.R. § 3.309, do not apply as to any arthritis residuals of a left foot injury.  

The Board has reviewed the appellant's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

On January 1970 examination for enlistment in the National Guard, the appellant's left foot was normal.  In an associated report of medical history, the appellant endorsed a history of foot trouble.  

An April 1971 report of ACDUTRA for the Army National Guard indicates that the appellant was hospitalized for a broken left foot and was treated by a private physician for such condition from March 1970 to September 1970.  He indicated that he did not believe that he was medically qualified to perform satisfactory military service.  

May 1971 STRs show that the appellant was seen for a complaint of left foot pain on weight bearing.  He reported that he fractured the first metatarsal of his left foot in March 1970 and was treated by a private physician until August 1970, first with a cast and then soaking and rest.  Physical evaluation of the left foot found that the appellant walked with his left foot inverted.  There were no callosities, demonstrable motor weakness, or tenderness.  The toes were supple and there was full range of ankle motion.  X-rays of the foot did not reveal any evidence of fracture residuals.  The impressions were possible metatarsalgia and no residual evidence of fracture.  A metatarsal bar was added to his boot.  A May 1971 physical profile indicates that the appellant had physical training restrictions due to fracture of the first metatarsal.  

A May 1971 letter from R.M., an attorney for the appellant and his parents, indicates that the appellant fractured a bone in his foot the prior year and was experiencing pain but unable to obtain medical attention because he had "become the object of his drill instructor's vindictiveness because of the fact that he is unable to compete with his fellow basic trainees on an even basis."  The appellant's father was a former Marine Corps drill instructor and was concerned that the appellant was "being penalized because of a disability which ought to be receiving medical attention."  The appellant's personal physician had informed his "father that the condition of [the appellant's] foot is such that if it is not properly cared for now, permanent injury will result."  It was noted that the appellant's left foot was swollen constantly and was a source of great pain, and that when the appellant sought medical treatment "he was told that he would have to wait for an appointment two or three weeks later."

A June 1971 letter from Major General W.D., indicates that the appellant reported to his unit dispensary in May 1971 for his foot problem.  He reported that he fractured the first metatarsal of his left foot in March 1970, was treated by a civilian physician until August 1970, and had pain in his left foot on weight bearing.  He was placed on a temporary physical profile.  A May 1971 evaluation by an orthopedic surgeon did not find any residuals of a left foot fracture, including the first metatarsal.  The provider indicated that the appellant was possibly suffering from metatarsalgia.  A metatarsal bar was added to his boot and his temporary profile was discontinued.  After careful evaluation, it was determined that the appellant met the established physical fitness standards for military service with no assignment limitations.  

On August 1971 examination for discharge from ACDUTRA, the appellant's left foot was normal.  In an associated report of medical history, he reported foot trouble, and that he had applied for compensation from the Ohio Bureau of Employment for a "severly damaged left foot" in March 1970.  It was noted that all items reported were not service aggravated.  

On December 1975 examination for separation from the National Guard, clinical evaluation of the left foot was normal.  The appellant was found not qualified for retention based on other unrelated conditions.  A December 1975 report of medical contact indicates "no" foot trouble.  

An NGB Form 22 indicates that the appellant was discharged from the Ohio Army National Guard in January 1976, after 6 years of service.  His military occupational specialty was wheeled vehicle mechanic.  It was noted that his separation from the National Guard examination report was mailed to his last known address.  
A July 1989 medical report from The Industrial Commission of Ohio shows that in February 1984 the appellant sustained a back injury as a firefighter.  He had a normal station and gait on physical examination.  There was no definite evidence of muscle weakness or atrophy of the lower extremities.  Dorsiflexion of the great toe was diminished on the left, indicating a degree of neuropathy.  

June 1993 private treatment records from University MedNet indicate that the appellant sustained a left foot injury while assisting another fireman.  He felt a tearing sensation in his left foot and had the immediate onset of pain about the left calcaneus.  It was noted that he has been limping since that time and continues to have pain in and about the left heel with radiation up and down the leg but centered at the left heel.  Physical examination of the left lower extremity found full range of motion in the ankle and subtalar joint.  The foot was neurovascular intact and was otherwise unremarkable.  X-rays of the left ankle were unremarkable.  The impression was pressure rupture plantar fascia left foot.  He was prescribed talus heel cups and pain medication for plantar fascia in the left foot.  

A February 1994 Bureau of Workers' Compensation report indicates that the appellant had a pressure rupture in the plantar fascia of the left foot.  He was pulling another fireman up a flight of stairs when he felt a tearing sensation in his left foot.  It was noted that he had worked for the fire department for 13 years, and was previously employed as an auto mechanic for several years, working for various employers.  

An August 1997 letter from J.F., M.D., indicates that the appellant sustained a left ankle injury rescuing another firefighter.  The appellant reported that "this is the only occasion he has ever injured the left ankle."  He had occasional aching pain involving the left ankle but no other complaints.  Examination of the left ankle, with comparison to the uninjured right ankle, revealed a mild degree of tenderness during palpation of the antero-lateral aspect of the left ankle.  No deformity, soft tissue swelling, crepitation, ligamentous weakness, or restriction of range of motion of the left ankle was identified.  Ambulation appeared normal.  

A February 2010 statement from R.A., a friend of the appellant, indicates that he had seen the appellant walking with a limp in his left leg and ankle.

In a February 2010 statement, the appellant asserted that he was never provided a special insert for his boots in service, and that he finds it "interesting" that his service separation examination report made no mention of "all the issues [he] had with [his] feet."  He stated that he was still having problems with his feet years later while serving in the Ohio National Guard and was seen for his feet several more times by the unit medic.  On one occasion, he thought he was being referred for foot treatment but was sent to a psychiatrist and told not to return to drill until further notice.  During the following year, he was never contacted about his foot or his stress issues and received no treatment for either condition, and "the response from [his] chain of command was to push [him] out of the Military with no further assistance or treatment."  He asserted that his left foot injury has continued to affect him and contributed to his forced retirement due to disability.  

VA treatment records generally note complaints of pain in the left foot and ankle radiating to the knee and assertions by the appellant that his left foot symptoms were made worse by his time on active duty.  

June 2010 VA treatment records note that the appellant reported pain in the left foot and ankle with radiation of pain to the left knee since fracture of the left foot first metatarsal in March 1970 while enlisted in the National Guard.  He indicated that he injured his left foot after he had enlisted and continued to have increasing pain that led to being seen by an orthopedic surgeon.  The appellant asserted that the injury was aggravated while he was on active duty and has gotten progressively worse.  In a VA treatment note, the VA physician assistant opined that "[i]t is more likely than not that [the appellant's] [left] foot and ankle pain was aggravated while he was on active duty and has led to increasing pain in left foot an ankle with radiation up to left knee."  

June and July 2010 VA treatment records also show that the appellant reported a history of a crush injury to the left foot while in service in 1970 and increasing pain in the foot and ankle since.  He indicated that in 1970 a metal plate used for shoring fell onto the foot, crushing his foot.  He reported that during that time he presented to sick call on 3 separate occasions and reported it to his company commander, but "sucked it up" and never went back again to avoid any conflict.  He was later seen at an Army hospital (during the last 10 months of service in the Reserves), placed on medical leave, and discharged after 6 years.  He reported that he sought VA treatment in the early 1980s, 1993, and 2004, but was "just blown off."  He was a retired firefighter and had pain, swelling, and dragging of the foot.  X-rays revealed no evidence of fracture, dislocation, or bony destructive change; there were mild degenerative changes.  An MRI was negative except for increased fluid in the middle and posterior subtalar joints and mild nonspecific infiltration of the fat between the distal flexor hallucis longus muscle and the Achilles.

At the September 2010 DRO hearing, the appellant testified that in March 1970 he was working in a civilian job when a metal plate used for shoring fell on his left foot, crushing it.  He was placed in a cast until about August 1970.  About a week into boot camp his foot became swollen while marching to the rifle range, and he was sent to the hospital for evaluation.  When he returned to his training unit, he began receiving "enormous amounts of special attention" from drill instructors.  He decided to "suck up the pain" until he got back to the National Guard unit.  When he returned to his National Guard unit, he saw the company medic on numerous occasions when it was swollen.  He was sent home to await further orders and several months later discharged.  

September 2010 VA treatment records show that the appellant reported that his left foot pain began when he had a crush injury to the left foot in 1971, and that it has been getting worse over the past 2 years.  

An October 2010 private treatment record from Nevada Imaging Centers notes that a bone scan of the appellant's feet revealed increased activity within the plantar aspect of each calcaneus, more prominent on the right, consistent with plantar spurs, but did not reveal evidence of acute fracture.  Mild degenerative activity was present in the interphalangeal joints and metatarsophalangeal joints, and was suspected within the right ankle.  
On November 2010 VA examination, the appellant reported that a block of steel fell on his left foot while he was working with machinery, fracturing his left foot first metatarsal.  He stated that after the cast was removed, he walked awkwardly and had pain.  Within a week after going on active duty he was put on sick call due to his left foot problem.  He was put on profile for 3 days and then returned to his unit.  He reported that he sought treatment for the left foot in 1991 and also from VA on several occasions.  He indicated that during National Guard training he was put on medical leave because of his left foot.  A bone scan revealed prominent activity along the plantar aspect of each calcaneus, more prominent on the right; possibly related to plantar fasciitis and/or plantar spur.  X-ray did not reveal any evidence of fracture, dislocation, or bony destructive change; there was mild narrowing of the first metatarsal phalangeal (MTP) joint and a small plantar calcaneal spur was present.  The diagnosis was status post left foot first metatarsal fracture with residual left first MTP joint degenerative joint disease (DJD).  The examiner opined that "[i]t is less likely as not that his pre active duty left foot first metatarsal fracture was permanently aggravated by his basic training."  The examiner observed that there are no medical records of a left foot problem from May 1971 until June 2010, a period of 39 years; and that the appellant was able to complete a 25 year career as a firefighter after leaving service (and thus was found fit to perform the duties of a firefighter which required a good level of mobility).  

A November 2010 VA treatment record shows that the appellant reported that he has had left lower extremity weakness since his cast was removed in 1970, and that he has tried to adjust to the weakness since that time.  

December 2010 VA treatment records show that the appellant reported that he fractured his left ankle in service and since then has had difficulty with lateral instability of the ankle and a tendency for the left foot to drag with ambulation.  It was noted that he felt he had some weakness related to the prolonged casting of the foot just prior to his period of ACDUTRA.  

December 2010 through January 2011 private treatment records from L.R., C.O., show that the appellant was provided an ankle foot brace.

At the June 2011 hearing before the undersigned, the appellant testified that he fractured his left foot while in the National Guard and that the foot was placed in a cast for several months.  Shortly after starting boot camp, the foot swelled and he was seen by an orthopedic surgeon at Ireland Army Hospital.  He stated that during active duty when he began to march, or carry a pack, his left foot swelled and fell out from under him.  He testified that at service separation he "was not examined by a doctor or anything," and "there is absolutely nothing mentioned" about his left foot on his service separation examination report.  He stated that after service he sought treatment from a private provider who indicated that he had plantar fasciitis.  He testified that he had postservice employment as a firefighter for 25 years, and had only one examination (in 1980) for entry on that job.  

On September 2011 VA examination, the appellant reported that in 1980 he applied for, and received training to be, a firefighter, passing the physical examination [to evaluate fitness for that position], and that he continued to work as a firefighter until he received a medical retirement in 2000 (due to smoke and toxic chemical inhalation from his occupation).  It was noted that no medical records pertaining to his left foot disability were available for the period between his discharge from ACDUTRA and 2010.  The examiner opined that the appellant's "present left foot disability is less likely as not (less than 50-50 probability) aggravated beyond the natural history of [his] preexisting left foot disability during his active military service, April 27 to August 27, 1971."  The examiner explained that based on the available medical evidence, it appeared that the appellant had sustained a soft tissue crushing injury and possibly a fracture of the left first metatarsal; that X-rays in May 1971 were normal; and that fractures can heal without scar, however, there is usually some residual noted on the X-rays.  Between 1971 and 1976 there is no medical evidence of a left foot condition being treated or evaluated on behalf of the National Guard.  The appellant was employed as a firefighter (which required strenuous physical activity) from 1980 through 2000.  He experienced an exacerbation of symptoms during active service training, but (given the absence of residual pathology between 1971 and 2010) this was an acute and transient episode.  There is no medical evidence supporting that permanent aggravation of the left foot condition beyond the natural progression of the pre-existing crush injury had occurred [during ACDUTRA]; medical evidence supported that a temporary flare-up of a pre-existing condition occurred during active service duty which did not result in chronic worsening of the underlying pathology.  

On August 2014 VA examination, the examiner noted that there were no medical records to be reviewed regarding a left foot condition from 1971 through 1993, and that June 1993 private medical records show that the appellant sustained a severe ruptured plantar fascia of the left foot working as a firefighter.  The examiner opined that based on written medical reports, diagnostic studies, and a history of severe injury to the left foot in 1991, the appellant's "current left foot disability is less likely [a]s not (less than 50% probability) incurred or aggravated (permanently increased in severity) during his ACDUTRA April 27 to August 27, 1971.  The examiner explained that there was a 20-year gap of medical records to support the appellant's contention that he incurred or aggravated (permanently increased in severity) during his ACDUTRA period.  Furthermore, the appellant was a firefighter for many years and sustained a significant injury to his left foot (superimposed on any pre-existing left foot disability) in June 1993.  

A December 2014 letter from M.J., M.D., a private physician, indicates that the appellant has been followed in his clinic.  Dr. M.J. stated that the appellant reported he incurred a crushing foot injury in May 1970 and began basic training in April 1971.  Basic training involved marching, climbing, running, physical training, carrying a pack, etc.  In May 1971, he was referred to Ireland Army Hospital for exacerbation of his left foot pain.  He was placed on profile and restricted duty.  According to the appellant, he was evaluated by 2 separate orthopedic surgeons who reportedly recommended medical discharge from service.  However, he completed basic training despite persisting left foot pain.  He returned to his National Guard unit, and was reportedly was placed on medical leave in January 1975.  He was discharged in January 1976.  Since discharge he had received treatment for his left foot from private physicians.  He reported he has had persistent problems and pain in his left foot.  Dr. M.J. opined that "although the foot injury initially occurred prior to his military service, the activities that he [e]ndured in the military at least as likely as not, aggravated and may have worsened the severity of his left foot condition."

It is not in dispute that the appellant has a left foot disability, as status post left foot first metatarsal fracture with residual left first MTP DJD was diagnosed on November 2010 VA examination.  Next, the appellant must show evidence of in-service incurrence or aggravation of a disease or injury.  The appellant's STRs do not reflect an examination contemporaneous with his entrance on the period of ACDUTRA in April 1971.  Consequently, the presumption of soundness does not apply.  

The appellant acknowledges that he fractured his left foot first metatarsal in March (or alternatively, in May) 1970 (although he reported to one examiner that it was in April 1971).  In an April 1971 report of medical history on entry for ACDUTRA for the National Guard, he reported that he was hospitalized for a left foot fracture and was treated for such condition from March 1970 to September 1970.  He acknowledges that he sustained a left foot fracture prior to entry on ACDUTRA (albeit after enlisting in the National Guard).  [Notably, the period following enlistment in the National Guard but prior to entry on ACDUTRA is not a period qualifying for VA compensation benefits (as any injury during such period would not have been in the line of duty).  See 38 U.S.C.A. §§ 1110.]  

To substantiate his claim of service connection for residuals of a left foot fracture in these circumstances, the appellant must show that the disability was aggravated by (chronically worsened beyond the natural progression during) his period of ACDUTRA.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  He asserts that during basic training he developed pain and swelling in the left foot that has continued to affect him since.  The Board acknowledges that he is competent to report persisting symptoms of pain and swelling during ACDUTRA and since.  His STRs do show that he was seen for left foot complaints in May 1971 (when X-rays did not reveal any abnormalities and the diagnosis was possible metatarsalgia).  However, the STRs are silent for any further complaints, treatment, findings, or diagnosis related to the left foot.  He was able to complete the ACDUTRA (noting a history of foot trouble on August 1971 examination for discharge from ACDUTRA), the left foot was normal on clinical evaluation, and it was noted that his foot problem was not aggravated.  While he appears to be alleging that he was forced into an undesired discharge from the National Guard due to left foot problems, the contemporaneous record provides no support for such allegation; he was separated from the National Guard upon completion of the term required, in 1976.   Significantly, he thereafter passed a physical examination for employment as a firefighter, and was able to maintain such physically demanding employment for many years, sustaining a job-related left ankle injury in the course of such employment.  Such evidence simply does not support that there was a chronic worsening of the pre-service left foot fracture residual pathology during the period of ACDUTRA.  The evidence does not show that the left ankle arthritis now shown was manifested during the period of ACDUTRA (or soon thereafter, so as to suggest onset in service).  Such evidence clearly reflects that during ACDUTRA there was an acute exacerbation of symptoms which resolved, but not a chronic worsening of underlying pathology.  

The appellant asserts that his left foot symptoms in service persisted and that he sought treatment several times, including from a National Guard unit medic, following his period of ACDUTRA.  However, his service records do not reflect any further complaints, treatment, findings, or diagnosis related to the left foot during the remainder of his 6-year National Guard enlistment (which again, notably, he was able to complete).  On December 1976 examination for separation from the National Guard, his left foot was normal (contraindicating that he was forced out due to a left foot disability.  The initial documentation of postservice treatment for left foot/ankle complaints in the record is in June 1993, when he sustained the above-cited intervening firefighter job-related left foot injury (diagnosed as pressure rupture plantar fascia in the left foot).  This evidence suggests that any aggravation of pre-service left foot pathology occurred many years after, and not during, the period of ACDUTRA.  His allegations to the contrary are self-serving and unsupported by clinical data.

The record contains medical evidence that both supports the appellant's claim and is against the claim.  The June 2010 VA provider's opinion and the December 2014 opinion of Dr. M.J. support the appellant's allegation that his left foot disability was aggravated by the period of ACDUTRA.  Notably, both are premised on the appellant's own account of the onset and chronic progression of left foot symptoms during service.  Significantly, Dr. M.J.'s opinion points to the appellant's reports of continuity of symptoms (with postservice treatment), that simply is not supported by, and is inconsistent with, the objective evidence of record.  Neither Dr. M.J. nor the June 2010 VA treatment-provider accounted for the absence of notation of left foot complaints and/or findings in the appellant's service records after May 1971, or during the lengthy interval between his ACDUTRA and the initial documentation of postservice left foot complaints/treatment in the record, or discussed how the appellant could pass a firefighter physical and engage in firefighter employment despite an alleged existing disabling left foot disability, or the significance of  the intercurrent left foot/ankle injury the appellant sustained in his job as firefighter.  Consequently, the Board finds the opinions of the June 2010 VA provider and Dr. M.J. premised on an incomplete factual background, and meriting little, if any, probative value.  

The November 2010, September 2011, and August 2014 VA examiner opinions are against the appellant's claim, as they indicate that his left foot disability was not incurred in, or aggravated by, his period of ACDUTRA.  As the examiners' opinions reflect familiarity with the entire record and cite to clinical data that support their conclusions (that the complaint in service represented an acute exacerbation that resolved without chronic residuals), the Board finds these opinions cumulatively to be highly probative in the matter at hand.  The August 2014 VA examiner's opinion in particular, cites to supporting factual data, including a 20+ year gap in evidence of postservice left foot complaints and treatment, the appellant's demanding occupation as a firefighter (presumably inconsistent with any significantly disabling musculoskeletal pathology), and the intervening postservice left foot/ankle job-related injury.  

The Board has considered the appellant's statements that his residuals of a left foot fracture permanently increased in severity and/or increased beyond their natural progression during his period of ACDUTRA.  Once again, although he is competent to observe he may have had increased symptoms and impairment associated with a left foot disability, his subsequent completion of his National Guard service obligation, and his ability to pass a physical examination for employment as a firefighter and to maintain such employment for some 25 years after the ACDUTRA service, bely that he had chronic disabling left foot pathology throughout since the period of ACDUTRA; he is simply not credible on that point.  
In light of the foregoing, the Board finds that the appellant has failed to meet the burden of proof necessary to substantiate the claim of service connection for residuals of a left foot fracture; therefore, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  


ORDER

The appeal seeking service connection for residuals of a left foot fracture is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


